CONCURRING & DISSENTING OPINION BY
Judge McCULLOUGH.
I concur in the Majority’s analysis insofar as it concludes that the Commonwealth’s interest in maintaining the honesty and integrity of its public officers generally outweighs the public employee’s constitutional right to privacy interest. However, the difference between the financial disclosure required on a Statement of Financial Interest (SFI) under the Ethics Act and the information requested on the SFI under the Code of Conduct is “substantial,” and I believe that in the matter at hand, the significant difference tips the scale in favor of upholding the right to privacy with respect to that additional information.
As the Majority observes, the difference in financial information requested on the Code of Conduct’s SFI form and the Ethics Act’s SFI form is substantial. While the Majority nonetheless does not believe this difference supports the Union’s claim that it violates the right to privacy, I believe that it arguably goes beyond what our Supreme Court considered in Snider v. Thornburgh, 496 Pa. 159, 172, 436 A.2d 593, 599 (1981), to be, under the Ethics Act, an abdication of only “some measure of their privacy interests in their financial histories” for an intrusion into appellant’s private affairs ... that is “not great ” or “minimal.” (Emphasis added.) For example, while section 1105(b) of the Ethics Act, 65 Pa.C.S. § 1105(b), requires disclosure of any direct or indirect interest in land sold to or leased to, or purchased from or leased from the Commonwealth, the Code of Conduct requires disclosure of all in-state and out of state property interests. 4 Pa.Code § 7.164. The Ethics Act requires disclosure of gifts valued at $200 or more, while the Code of Conduct requires reporting of gifts valued at half that amount. Under the Ethics Act, a person must disclose creditors owed more than $5,000, excluding family members and mortgages on primary residences; in contrast, the Code of Conduct requires disclosure of liabilities of any amount “owed to a person or institutions since the last report was filed,” excluding retail credit accounts and bank accounts.
As the Majority recognizes, these differences are substantial. They are not, in my view, “reasonably tailored to fit a legitimate legislative function,” Snider, 496 Pa. at 172, 436 A.2d at 599, especially when there is an “alternate reasonable method of lesser intrusiveness” to accomplish the governmental purpose, Denoncourt v. State Ethics Commission, 504 Pa. 191, 199-200, 470 A.2d 945, 949 (1983), namely the Ethics SFI form which they are already required to submit. In analyzing the right to privacy asserted in Snider, our Supreme Court considered that the public officials in that case, elected school directors, had, to some extent, voluntarily surrendered their privacy interests, stating that “when one ‘enter[s] public life he voluntarily surrender[s] the privacy se*1149cured by law for those who elect not to place themselves in the public spotlight.’ ” Id. (quoting Nixon v. Administrator of General Services, 433 U.S. 425, 455, 97 S.Ct. 2777, 53 L.Ed.2d 867 (1977)). But, the Supreme Court further clarified in Snider that while they abdicated some measure of their privacy interests in financial histories, the intrusion into their private affairs was not great. Here, I believe that the substantial difference in the disclosure of personal financial information required of income maintenance caseworkers in the Code of Conduct SFI form is neither a “minimal” nor “not great” intrusion into their private affairs and thus is an unwarranted invasion of their right to privacy.